Citation Nr: 0715200	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for a back disability has been 
received.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to June 
1980.

In December 1980, the RO denied the veteran's original claim 
for service connection for a back condition.  Although the RO 
notified the veteran of the denial of his claim in March 
1981, the veteran did not initiate an appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 decision in which the RO declined to 
reopen a claim for service connection for a back condition 
(on the basis that new and material evidence had not been 
received).  The veteran filed a notice of disagreement (NOD) 
in September 2004, and the RO issued a statement of the case 
(SOC) in December 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in January 2005.  In March 2005, the RO issued a 
supplemental SOC (SSOC) in which the RO opened the veteran's 
claim for service connection for a back condition, but then 
denied the claim on the merits.

The Board points out that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence has been received to reopen the claim 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the claims 
involving the back as set forth on the preceding page.

After the RO's April 2006 certification of the appeal to the 
Board, the appellant and his representative submitted 
additional evidence to the Board, waiving initial RO 
consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record on appeal.  38 C.F.R. 
§ 20.1304 (2006).

In September 2006 and November 2006, a Deputy Vice-Chairman 
of the Board denied the veteran's motions to advance this 
appeal on the Board's docket, under the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  In December 1980, the RO denied service connection for a 
back condition.  Although notified of the denial in March 
1981, the appellant did not initiate an appeal.

3.  Additional evidence associated with the claims file since 
the RO's December 1980 denial was not previously before 
agency decision makers, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disability, and provides a reasonable possibility 
for substantiating the claim.

4.  No back disability was shown in service, and there is no 
competent evidence or opinion establishing a medical nexus 
between the veteran's current degenerative disc disease and 
service.

5.  During the pendency of the claim, the appellant's 
diastolic blood pressure has consistently been 110 or less 
and his systolic blood pressure has been 130 or less. 




CONCLUSIONS OF LAW

1.  The RO's December 1980 rating decision denying service 
connection for a back condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As evidence received since the RO's December 1980 denial 
is new and material, the criteria for reopening the claim for 
service connection for a back disability are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20,  
4.104, Diagnostic Code 7101 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  The notice requirements for new and 
material evidence to reopen a claim for service connection 
are set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Given the Board's favorable disposition of the petition to 
reopen the claim for service connection for a back 
disability, on the merits, the Board finds that all 
information and evidence pertinent to this claim has been 
received.  

The Board also finds that, considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, all notification and development action needed 
to fairly adjudicate the claim for service connection for a 
back disability, on the merits,  and the claim for a higher 
rating for hypertension have been accomplished.  

In this appeal, in a May 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the petition to 
reopen the veteran's claim for service connection for a back 
disability, his claim for service connection for a back 
disability, on the merits, and his claim for an increased 
rating for service-connected hypertension, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  The 
December 2004 SOC furnished the applicable rating criteria 
for hypertension.  A March 2006 letter informed the appellant 
how disability ratings and effective dates are assigned and 
the type of evidence that impacts those determinations.  
After issuance of each notice described above, and 
opportunity for the appellant to respond, the March 2006 SSOC 
reflects readjudication of the claims.  Hence, the appellant 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

The Board notes that the March 2006 SSOC informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  The Board notes that the timing or form of 
this notice also is not shown to prejudice the veteran.  
Because the Board's decision herein denies the claim for 
service connection for a back disability and the claim for a 
higher rating for hypertension, no other disability rating or 
effective date is being, or is to be, assigned; accordingly, 
there is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, a post-service March 2004 private 
medical record, as well as reports of VA examinations and 
outpatient treatment records from the New York Harbor 
Healthcare System between March 2004 and August 2004.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

In a December 1980 decision, the RO the veteran service 
connection for a back condition.  The evidence of record then 
consisted of the veteran's service medical records (which 
reflect no complaints, findings or diagnosis of a back 
injury), as well as a November 1980 VA examination report 
(which reflects an x-ray showing a normal lumbosacral spine).  
The RO denied the claim on the basis that the service medical 
records did not indicate any complaint of or treatment for a 
back injury and no back injury was shown on separation.  As 
indicated, the evidence of record also showed the veteran did 
not have a current back disability.

The veteran was notified of the denial later in March 1981, 
but did not initiate an appeal.  Hence, the RO's decision is 
final as to the evidence of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. 38 U.S.C.A. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

The veteran filed the current claim for service connection 
for a back disability in April 2004.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.256(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the December 1980 RO decision, pertinent evidence added 
to the claims file primarily consists of VA outpatient 
treatment records dated from March 2004 to August 2004; 
reports of VA examination conducted in October 1985, June 
2004, and March 2006; a March 2004 private spinal x-ray 
report; and various statements from the veteran and his 
representative. 

Of the evidence received, the Board finds that a March 2004 
private x-ray, a May 2004 VA outpatient treatment, and an 
August 2004 magnetic resonance imaging (MRI) scan reveal that 
the veteran has degenerative disc disease.  The Board also 
notes that in his September 2004 NOD, the veteran stated that 
he sprained his back when he tried to steady a 500-pound 
weight in the engine room of the USS CANOPUS between 1973 and 
1975.  The Board finds that evidence of the veteran's current 
back disability, when considered in light of his assertion of 
a back injury in service aboard ship, constitutes new and 
material evidence to reopen the claim.  Such evidence is 
"new," in that it has not previously been considered by 
agency adjudicators, and is not cumulative or redundant of 
evidence previously of record.  Such evidence is also 
"material" for purposes of reopening the claim.  As 
indicated above, at the time of the prior denial, there was 
no evidence of an in-service back injury or a current back 
disability; thus, the additional evidence relates to 
unestablished facts necessary to substantiate the claim.  
Moreover, when such information is considered in light of the 
information the veteran has provided about a back injury in 
service, the Board also finds this evidence provides a 
reasonable possibility of substantiating the claim.

Accordingly, the criteria for reopening the claim for service 
connection for a back disability are met.


III.  Service Connection for Back Disability

As indicated above, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Also as indicated above, the veteran claims that, while in 
service, he sprained his back when he tried to steady a 500-
pound weight in the engine room of the USS CANOPUS between 
1973 and 1975.  In his September 2004 NOD, he stated that at 
the time of the back sprain, his most pressing complaint was 
a broken finger as his hand was caught near a railing in the 
lower level of the engine room.  The veteran said that he 
immediately went to sick bay and his left hand was x-rayed.  
He was given aspirin on this occasion (at which time his back 
was not x-rayed), and on later sick call visits at other duty 
stations. 

According to the veteran's service medical records, he did 
serve on board the USS CANOPUS from October 1971 to November 
1975, but there are no findings, diagnoses, or complaints 
about the back found in the veteran's service medical 
records.  The report of the veteran's May 1980 separation 
examination, as well as a medical examination report in June 
1975, indicate that the veteran's musculoskeletal system was 
normal, and no abnormalities of the back were noted; thus, no 
back disability was shown in service.  

Moreover, current back disability was not shown for more than 
23 years after the veteran was discharged from service.  On 
VA examination in November 1980, no back abnormalities were 
noted.  March 2004 private x-rays and a May 2004 VA 
outpatient treatment record reveal that the veteran currently 
has lumbosacral spine degenerative joint disease and 
degenerative disc disease.  An August 2004 magnetic resonance 
imaging (MRI) scan of the lumbar spine also revealed 
thoracolumbar spondyulosis with focal disc herniation at the 
T11-12 level, abutting the spinal cord without spinal cord 
compression.  Moderate to severe disc herniation at the L3-4 
level, with lumbar canal stenosis at the L2-3 and L3-4 levels 
also is shown.  The May 2004 VA outpatient record includes 
notation that the veteran was a postal worker post service, 
who went on sick leave intermittently beginning in November 
2003 for low back pain, heel spurs, and shoulder pains.  

Further, even if the Board were to accept as credible the 
veteran's assertions that he had a back injury in service, 
there simply is no evidence or opinion even suggesting a 
medical relationship, or nexus, between the veteran's 
degenerative joint and disc disease and service, to include 
any injury therein.  Significantly, neither the appellant nor 
his rep has presented, identified, or alluded to the 
existence of any such medical opinion.

The Board has considered the veteran's assertions that there 
exists a nexus between his current back disability and 
service.  However, as a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to render a probative opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, his assertions in this regard 
have no probative value.

Under these circumstances, the claim for service connection 
for a back disability must be denied.  In the absence of any 
competent evidence to support the claim, the benefit-of-the-
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

IV.  Increased Rating for Hypertension

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Historically, by rating action of December 1980, the RO 
granted service connection for hypertension and assigned a 10 
percent rating (under rating criteria then in effect).  That 
rating, in effect for more than 20 years, is now protected.  
See 38 C.F.R. § 3.952.  In April 2004, the veteran filed a 
claim for a rating in excess of 10 percent.

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101.  For purposes of rating under this section, 
the term "hypertension" means that the diastolic blood 
pressure is predominantly 90 mm or greater, and "isolated 
systolic hypertension" means that the systolic blood pressure 
is predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.

Since January 12, 1998, the rating criteria for DC 7101 have 
been as follows.  A rating of 10 percent requires diastolic 
blood pressure predominantly 100 or more, or systolic blood 
pressure predominantly 160 or more, or minimum evaluation for 
an individual with a history of diastolic blood pressure 
predominantly 100 or more or who requires continuous 
medication for control.  A rating of 20 percent requires 
diastolic blood pressure predominantly 110 or more, or 
systolic blood pressure predominantly 200 or more.  A rating 
of 40 percent requires diastolic pressure predominantly 120 
or more.  A rating of 60 percent requires diastolic blood 
pressure predominantly 130 or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.

During the pendency of the claim, the appellant's blood 
pressure readings have been as follows:  120/80 (May 2004); 
130/80 (three times on VA examination of June 2004); 120/70 
(three times on VA examination of March 2006).  In the March 
2006 VA examination report, the examining physician stated 
that hypertensive heart disease was not present.

As noted above, the next higher rating of 20 percent under 
the criteria of DC 7101 requires diastolic blood pressure 
predominantly 110 or more.  However, during the pendency of 
the claim, the appellant's diastolic blood pressure has never 
exceeded 80.  Alternatively, DC 7101 allows a 20 percent 
rating for systolic blood pressure predominantly 200 or more.  
However, during the time frame under consideration, the 
appellant's systolic blood pressure has never exceeded 130.  
Hence, the criteria for a rating greater than 10 percent, 
under DC 7101, are not met.

For all the foregoing reasons, the claim for an increased 
rating for hypertension must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 




ORDER

To the limited extent that new and material evidence to 
reopen the claim for a back disability has been received, the 
appeal is granted.

Service connection for a back disability is denied.

A rating in excess of 10 percent for hypertension is denied.



____________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


